Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Amendment
Applicant’s submission of response was received on 06/01/2022.  Presently claims 1-8 and 11-20 are pending. Claims 9-10 are canceled. 
Claims 1, 4-5, 11-12, 18-19 rejected under Claim Rejections -35 U.S.C. 112 because the claim introduce a new matter.


Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-8 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 06/01/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “flexible linkage”
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 11-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 4-5, 11-12, 18-19, there is no written description regarding “flexible linkage”, Instead in the specification submission on 07/10/2020, in paragraph 0039: is described as “the drive sprocket wheel 40 may be any type of rotatable unit having conventional apparatuses thereon adapted to move a chain, belt, or other linkage having conventional apparatus thereon to accept the conventional apparatus of the rotatable unit". 
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 16 has introduce a new matter.
Claims 2-8 are rejected because they depend from claim 1.
Claims 12-18 are rejected because they depend from claim 11.
Claim 20 is rejected because it depends from claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 4-5, 11-12, 18-19, the phrase “flexible linkage” render the claim indefinite because it is unclear what is meant by this phrase;
In view of Applicant specification, as best understood and for the purpose of the examination, the Examiner interpreted “flexible linkage” as “a chain, belt, or other linkage having conventional apparatus thereon to accept the conventional apparatus of the rotatable unit”.
Claims 2-8 are rejected because they depend from claim 1.
Claims 12-18 are rejected because they depend from claim 11.
Claim 20 is rejected because it depends from claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13, 16-18, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US20110284670A1) in view of Bike-Powered Mill “BPM” dated (2009, see page 3 lines 13-14).
Regarding claim 1, Jenkins discloses a food grinding system having alternative power sources (abstract and paragraph 0034), comprising: 
a base (fig.2B: (102)) (paragraph 0021); 
a food grinder (fig.2B: (108)); 
a food grinder drive wheel (fig.2B: (126)) that, when rotated, operates the food grinder; 
a first power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”);
a first power wheel that rotates upon operation of the first power source (paragraph 0034: the electrical motor obviously has a pully to be connected to the belt of the v-groove pulley (126)); 
a second power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”); 
a second power wheel that rotates upon operation of the second power source (paragraph 0034: the bicycle obviously has a pully to be connected to the belt of the v-groove pulley (126)); and 
a flexible linkage (paragraph 0034: the belt of the v-groove pulley (126)) that couples with the food grinder drive wheel and one of the first power wheel and the second power wheel to enable selection between use of the first power source and the second power source to operate the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”), 
Jenkins does not disclose the base simultaneously carrying both the first power source and the second power source;

BPM a grinding system having alternative power sources (pages 1, 17-18 and 20), comprising: 
a base (see figure (1) below); 
a grinder (see figure (1) below);
a grinder drive wheel (see figure (1) below) that, when rotated, operates the grinder; 
a first power source (see figure (1) below);
a first power wheel that rotates upon operation of the first power source (see figure (1) below); 
a second power source (see figure (1) below); 
a second power wheel that rotates upon operation of the second power source (see figure (1) below); and 
a flexible linkage (see figure (1) below) that couples with the food grinder drive wheel and one of the first power wheel and the second power wheel to enable selection between use of the first power source and the second power source to operate the food grinder (see figure (1) below), 
the base simultaneously carrying both the first power source and the second power source (see figure below).  
One having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to operate the grinder with ease and reduce the time required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to have the base simultaneously carrying both the first power source and the second power source as taught by BPM in order to reduce the time that required to switch between the first power source and second power source.

Regarding claim 2, Jenkins discloses wherein the first power source is an electric motor (paragraph 0034).  

Regarding claim 3, Jenkins discloses the second power source is a manual power source (paragraph 0034).  

Regarding claim 4, Jenkins disclose wherein the food grinder drive wheel, the first power drive wheel and the second power wheel comprise sprockets and the flexible linkage comprises a chain (paragraph 0034: bicycle, the bicycle having chain and sprocket).  


    PNG
    media_image1.png
    852
    788
    media_image1.png
    Greyscale




































Regarding claim 5, Jenkins discloses wherein the food grinder drive wheel, the first power drive wheel, and the second power wheel comprise pulleys and the flexible linkage comprises a belt (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”).  

Regarding claim 6, BPM teaches wherein a position of the grinder on the base is adjustable to change a first distance between the grinder and the first power source (see figure (2) below).  
Therefore, modifying Jenkins in view of BPM wherein a position of the food grinder on the base is adjustable to change a first distance between the food grinder and the first power source. 

Regarding claim 7, BPM teaches wherein the position of the grinder on the base is adjustable to change a second distance between the grinder and the second power source (see figure (2) below). 
Therefore, modifying Jenkins in view of BPM wherein the position of the food grinder on the base is adjustable to change a second distance between the food grinder and the second power source. 





    PNG
    media_image2.png
    796
    687
    media_image2.png
    Greyscale
























Regarding claim 8, Jenkins discloses wherein the second power source comprises one or more pedals (paragraph 0034: bicycle). 

Regarding claim 11, Jenkins discloses a food grinding system having alternative power sources (abstract and paragraph 0034), comprising: 
a base (fig.2B: (102)) (paragraph 0021); 
a food grinder (fig.2B: (108)); 
a grinder drive wheel (fig.2B: (126)) that rotates to operate the food grinder; 
an electrically operated power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle); 
an electrical power wheel that rotates upon operating the electrically operated power source (paragraph 0034: the electrical motor obviously has have a pully to be connected to the belt of the v-groove pulley (126)); 
a manually operated power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle);  
a manual power wheel that rotates upon operating the manually operated power source (paragraph 0034: the bicycle obviously has have a pully to be connected to the belt of the v-groove pulley (126)); and 
a flexible linkage (paragraph 0034: the belt of the v-groove pulley (126)) movable between the electrical power wheel and the manual power wheel to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”), 
Jenkins does not disclose the base simultaneously carrying both the electrically operated power source and the manually operated power source.

BPM a grinding system having alternative power sources (pages 1, 17-18 and 20), comprising: 
a base (see figure (1) above); 
a grinder (see figure (1) above);
a grinder drive wheel (see figure (1) above) that rotates to operate the food grinder; 
an electrically operated power source (see figure (1) above:  first power source); 
an electrical power wheel that rotates upon operating the electrically operated power source (see figure (1) above: first power wheel); 
a manually operated power source (see figure (1) above: second power source);  
a manual power wheel that rotates upon operating the manually operated power source (see figure (1) above: second power wheel); and 
a flexible linkage movable between the electrical power wheel and the manual power wheel to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder (see figure (1) above), 
the base simultaneously carrying both the electrically operated power source and the manually operated power source (see figure (1) above).
One having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to operate the grinder with ease and reduce the time required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to have the base simultaneously carrying both the electrically operated power source and the manually operated power source as taught by BPM in order to reduce the time required to switch between the electrically operated power source and the manually operated power source.
Regarding claim 13, Jenkins discloses wherein the electrically operated power source is an electric motor (paragraph 0034).  

Regarding claim 16, Jenkins discloses wherein the manually operated power source comprises a manually operated pedal system (paragraph 0034: bicycle).  

Regarding claim 17, Jenkins discloses the electrical power wheel comprises an electrical power pulley (paragraph 0034: the electrical motor obviously has have a pully to be connected to the belt of the v-groove pulley (126)), the manual power wheel comprises a manual power pulley, and the grinder drive wheel comprises a grinder drive pulley (paragraph 0034: the bicycle obviously has have a pully to be connected to the belt of the v-groove pulley (126)). 

Regarding claim 18, Jenkins discloses wherein the flexible linkage comprises a belt (paragraph 0034).  

Regarding claim 19, Jenkins discloses a food grinding system having alternative power sources (abstract and paragraph 0034), comprising: 
a base (fig.2B: (102)) (paragraph 0021); 
a food grinder (fig.2B: (108)) having a grinder drive wheel (fig.2B: (126)); 
an electric motor a motor power wheel adapted to selectively operative couple to the grinder drive wheel by a flexible linkage to provide power to the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle); and 
a manual rotary system having a manually operated power wheel adapted to selectively operatively couple to the grinder drive wheel by the flexible linkage to provide power to the food grinder when the motor power wheel of the electric motor is not operatively coupled to the grinder drive wheel of the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle), 
Jenkins does not disclose both the electric motor and the manual rotary system simultaneously disposed on the base.  
However, one having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to reduce the time that required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to have both the electric motor and the manual rotary system simultaneously disposed on the base in order to in order to reduce the time that required to switch between the electric motor and the manual rotary system simultaneously.

BPM a grinding system having alternative power sources (pages 1, 17-18 and 20), comprising: 
a base (see figure (1) above); 
a grinder having a grinder drive wheel (see figure (1) above); 
an electric motor a motor power wheel (see figure (1) above:  first power source) adapted to selectively operative couple to the grinder drive wheel by a flexible linkage (see figure (1) above) to provide power to the grinder; and 
a manual rotary system having a manually operated power wheel see figure (1) above: second power wheel) adapted to selectively operatively couple to the grinder drive wheel by the flexible linkage (see figure (1) above) to provide power to the grinder when the motor power wheel of the electric motor is not operatively coupled to the grinder drive wheel of the grinder (see figure (1) above), 
both the electric motor and the manual rotary system simultaneously disposed on the base (see figure (1) above).
One having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to operate the grinder with ease and reduce the time required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to have both the electric motor and the manual rotary system simultaneously disposed on the base as taught by BPM in order to in order to reduce the time that required to switch between the electric motor and the manual rotary system.

Regarding claim 20, Jenkins discloses wherein the manual rotary system includes pedals and cranks (paragraph 0034: bicycle; the bicycle having pedals and cranks).
	
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US20110284670A1) in view of Bike-Powered Mill “BPM” dated (2009, see page 3 lines 13-14) as applied to claim 11 above, and further in view of Siegfried (US3537496A).
Regarding claim 12, Jenkins in view of BPM does not disclose further comprising: a linkage guard positioned to protect against user contact with the flexible linkage.
  Siegfried teaches an apparatus for a food grinding system (col.2 line 38- line 61), comprising:
a power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
a base (fig.1: (1)); 
a food grinder (fig.1: (15)) is supported by the base; 
a food grinder drive wheel (fig.2: (13)) that rotates to operate the food grinder; 
a power source (fig.2: (9)) carried by the base; 
a power wheel (fig.1: (11)) that rotates upon operating the power source; 
a linkage (fig.1: (12)) to link the power wheel (fig.1: (11)) to the grinder drive wheel (fig.1: (13)) to provide power to the food grinder.
wherein a chain or belt guard (fig.2: (1c)) is positioned to protect against user contact with the chain or belt.
 Both prior arts of Jenkins and Siegfried are related to an apparatus for a food grinding system;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the the apparatus of Jenkins to have wherein a chain or belt guard is positioned to protect against user contact with the chain or belt food grinder drive wheel as taught by Siegfried, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 14, Jenkins discloses the manual power wheel comprises a manual power sprocket, and the grinder drive wheel comprises a grinder sprocket (paragraph 0034: bicycle, the bicycle having chain and sprocket). 

Siegfried teaches the electrical power source (fig.2: (9)) is connected to the food grinder by sprockets and a chain (col.2 lines 52-61).  
 Therefore, the modification of Jenkins in view of Siegfried teaches wherein the electrical power wheel comprises a motor power sprocket the manual power wheel comprises a manual power sprocket, and the grinder drive wheel comprises a grinder sprocket.

Regarding claim 15, Jenkins discloses wherein the flexible linkage comprises a chain including a plurality of links and forming a closed loop (paragraph 0034: bicycle, the bicycle having chain and sprocket; the sprockets having a plurality of links, the chain around the sprockets is forming a closing loop)

Claims 1, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (US20110284670A1).
Regarding claim 1, Jenkins discloses a food grinding system having alternative power sources (abstract and paragraph 0034), comprising: 
a base (fig.2B: (102)) (paragraph 0021); 
a food grinder (fig.2B: (108)); 
a food grinder drive wheel (fig.2B: (126)) that, when rotated, operates the food grinder; 
a first power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”);
a first power wheel that rotates upon operation of the first power source (paragraph 0034: the electrical motor obviously hase a pully to be connected to the belt of the v-groove pulley (126)); 
a second power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”); 
a second power wheel that rotates upon operation of the second power source (paragraph 0034: the bicycle obviously has a pully to be connected to the belt of the v-groove pulley (126)); and 
a flexible linkage (paragraph 0034: the belt of the v-groove pulley (126)) that couples with the food grinder drive wheel and one of the first power wheel and the second power wheel to enable selection between use of the first power source and the second power source to operate the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”), 

Jenkins does not disclose the base simultaneously carrying both the first power source and the second power source;
However, one having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to reduce the time that required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to have the base simultaneously carrying both the first power source and the second power source in order to in order to reduce the time that required to switch between the first power source and the second power source.

Regarding claim 11, Jenkins discloses a food grinding system having alternative power sources (abstract and paragraph 0034), comprising: 
a base (fig.2B: (102)) (paragraph 0021); 
a food grinder (fig.2B: (108)); 
a grinder drive wheel (fig.2B: (126)) that rotates to operate the food grinder; 
an electrically operated power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle); 
an electrical power wheel that rotates upon operating the electrically operated power source (paragraph 0034: the electrical motor obviously has a pully to be connected to the belt of the v-groove pulley (126)); 
a manually operated power source (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle);  
a manual power wheel that rotates upon operating the manually operated power source (paragraph 0034: the bicycle obviously has a pully to be connected to the belt of the v-groove pulley (126)); and 
a flexible linkage (paragraph 0034: the belt of the v-groove pulley (126)) movable between the electrical power wheel and the manual power wheel to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor “corresponding to the first power source” or a bicycle “corresponding to the second power source”), 
Jenkins does not disclose the base simultaneously carrying both the electrically operated power source and the manually operated power source.
However, one having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to reduce the time required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to the base simultaneously carrying both the electrically operated power source and the manually operated power source in order to reduce the time required to switch between the electrically operated power source and the manually operated power source.

Regarding claim 19, Jenkins discloses a food grinding system having alternative power sources (abstract and paragraph 0034), comprising: 
a base (fig.2B: (102)) (paragraph 0021); 
a food grinder (fig.2B: (108)) having a grinder drive wheel (fig.2B: (126)); 
an electric motor a motor power wheel adapted to selectively operative couple to the grinder drive wheel by a flexible linkage to provide power to the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle); and 
a manual rotary system having a manually operated power wheel adapted to selectively operatively couple to the grinder drive wheel by the flexible linkage to provide power to the food grinder when the motor power wheel of the electric motor is not operatively coupled to the grinder drive wheel of the food grinder (paragraph 0034: the v-groove pulley (126) is coupled via a belt an electrical motor or a bicycle), 
Jenkins does not disclose both the electric motor and the manual rotary system simultaneously disposed on the base.  
However, one having ordinary skill in art will have both the electrical motor and bicycle to be place close to the grinder in order to reduce the time that required to switch between the electrical motor and bicycle;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of the apparatus of Jenkins to have both the electric motor and the manual rotary system simultaneously disposed on the base in order to in order to reduce the time that required to switch between the electric motor and the manual rotary system.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725